United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1275
                       ___________________________

                                 Alan Cole Onstad

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

  Wendy Kelley, Director of ADC (Originally named as Wendy Kelly); James
   Gibson, Warden, Varner Super Max (Originally named as Gibson); Floria
Washington, Mrs., Classification Officer, Varner Super Max (Originally named as
Washington); Steven Ricketts, Major, Tucker Unit (Originally named as Rickett);
Does, Warden (signed 2nd step grievance); Directory (signed 3rd step grievance);
Deputy Warden (at Tucker Unit on 9/20/16); Marshall D. Reed, Deputy Director,
                ADC; Williams, Deputy Warden, Tucker Unit

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                        Submitted: September 19, 2018
                          Filed: September 25, 2018
                                [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
      Inmate Alan Cole Onstad appeals from the orders of the District Court1
granting summary judgment to the remaining defendant James Gibson and entering
judgment against Onstad in his 42 U.S.C. § 1983 action. After de novo review,
viewing the record in the light most favorable to Onstad and drawing all reasonable
inferences in his favor, we find no basis for overturning the District Court’s well-
reasoned determination that Gibson was entitled to qualified immunity.2 See Johnson
v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (standard of review). We affirm the
judgment. See 8th Cir. R. 47B.
                            _______________________




      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties, 28 U.S.C. § 636(c).
      2
       Onstad has abandoned his claims against the other defendants. See Hess v.
Ables, 714 F.3d 1048, 1051 n.2 (8th Cir. 2013) (noting that a claim was abandoned
because the appellant did not “brief this court on why dismissal was inappropriate”).


                                         -2-